Citation Nr: 0734695	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.

Entitlement to service connection for a heart disability, to 
include secondary to diabetes mellitus.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include secondary to diabetes 
mellitus.

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970, to include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In October 2004, the Board denied the claim of entitlement to 
service connection for a back disability.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2007, the Court issued an order 
vacating the Board's October 2004 decision, and remanding the 
matter to the Board for action in compliance with their 
order.

In statements received by the RO in February and April 2007, 
the veteran appears to raise claims of entitlement to service 
connection for post-traumatic stress disorder, and for stroke 
residuals, secondary to diabetes mellitus.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for the appropriate action.

The issues on the title page are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

Pursuant to the April 2007 Court Order, the veteran is 
entitled to a new VA examination in order to determine the 
nature and etiology of his back disability.  In this regard, 
the service medical records reveal that the veteran's spine 
was examined and clinically evaluated as normal at induction 
in May 1968.  Clear and unmistakable evidence that a back 
disability existed prior to service has not been found.  
Therefore, the veteran is presumed to have entered active 
duty with a sound spine.  

Service medical records are negative for any complaints or 
findings with respect to the veteran's back.  The Board 
notes, however, that the veteran served in combat, and he 
alleges that the circumstances of his combat service often 
required him to sleep on the ground, lift heavy ammo boxes, 
and mount and dismount a .50 caliber machine gun from an 
armored vehicle.  In light of 38 U.S.C.A. § 1154(b) (West 
2002), the Board will assume that the veteran did in fact 
sustain an injury to his back during combat service.  
Significantly, however, at the appellant's April 1970 
separation examination, which was conducted when the veteran 
was not serving in combat, clinical evaluation of his spine 
revealed it to be normal.

The December 2002 VA examiner identified that the veteran's 
separation examination was negative for a chronic back 
disability.  Similarly, his May 1970 employment physical exam 
showed a normal range of spinal motion.  In fact, there is no 
evidence of a chronic back disability until the veteran's 
December 1985 lifting accident with subsequent incidents of 
lumbar strain, which led to his eventual medical retirement.    

With respect to the other claims on appeal, the Board notes 
that in his February 2006 substantive appeal, the veteran 
requested a videoconference hearing before a member of the 
Board.  No such hearing has been scheduled.  Accordingly 
further development is in order.

Furthermore, since the issuance of the most recent 
supplemental statement of the case regarding service 
connection for a heart disability and peripheral neuropathy; 
as well as the claim of entitlement to an increased rating 
for tinnitus, additional medical evidence was added to the 
record without a waiver of first consideration of such 
evidence by the RO.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  In any event, the 
RO should obtain all up-to-date VA 
medical records for the veteran.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the veteran's back 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Based upon a thorough review of 
the claims folders, the examination 
results and sound medical principles, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the veteran's current 
back disability is etiologically related 
to his active service.  The examiner must 
assume that the veteran did injure his 
back while serving in combat.  The 
examiner may consider the fact that the 
appellant did not show evidence of a back 
disorder at separation, at a May 1970 
postservice enlistment physical, or based 
on the current record, for many years 
postservice.  The examiner must set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The veteran should be scheduled for a 
videoconference hearing in accordance 
with the docket number of his appeal.

6.  Thereafter, the RO should undertake 
any further development warranted and 
then readjudicate the issues on appeal 
based on a de novo review of the 
record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

